Per Curiam.
Each of these cases is identical in character and were tried together. The defendants in the suits are one Whiteside, a *489member of the Local Union Brotherhood of Painters, and the union itself. The complaint in each case avers that White-side caused the arrest and imprisonment of the plaintiff upon a false charge of criminal conspiracy; and, further, that at his instigation, the Local Union Brotherhood of Painters, without just cause, illegally expelled the plaintiff from membership therein with the result that his ability to obtain employment was practically destroyed. Based upon these facts each plaintiff claimed to be entitled to compensatory and punitive damages against Whiteside and also against the Local Union Brotherhood of Painters.
The trial of the two cases resulted in a verdict in favor of plaintiffs; the jury awarding each of them $2,000 as against Whiteside on the charge of false imprisonment and $10,500 against the two defendants jointly for wrongful expulsion from membership in the union.
Our examination of the proofs in these cases convinces us that the total award of $12,500 to each of the plaintiffs is grossly excessive, and that for this reason the verdict in each case should be set aside. Eeaching this conclusion, we have not considered it necessary to pass upon the other reasons submitted by counsel for the defendant in support of his contention that a new trial should be directed.
The rule to show cause will be made absolute.